Case: 13-30855       Document: 00512644138         Page: 1     Date Filed: 05/28/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                     No. 13-30855
                                                                                   Fifth Circuit

                                                                                 FILED
                                   Summary Calendar                          May 28, 2014
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                  Plaintiff - Appellee

v.

DANNY RAY BRADHAM, SR.,

                                                  Defendant - Appellant


                   Appeals from the United States District Court
                       for the Western District of Louisiana
                               USDC No. 5:12-302-1


Before BARKSDALE, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Danny Ray Bradham, Sr. appeals from his sentence—12-months’
imprisonment without credit for time served and an additional 30-day civil
penalty—imposed following his guilty-plea conviction of theft of United States
property, in violation of 18 U.S.C. § 641.
       Although post-Booker, the Sentencing Guidelines are advisory only, and
a properly preserved objection to an ultimate sentence is reviewed for


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 13-30855     Document: 00512644138      Page: 2    Date Filed: 05/28/2014


                                  No. 13-30855

reasonableness under an abuse-of-discretion standard, the district court must
still properly calculate the Guidelines-sentencing range for use in deciding on
the sentence to impose. Gall v. United States, 552 U.S. 38, 51 (2007). In that
respect, for issues preserved in district court, its application of the Guidelines
is reviewed de novo; its factual findings, only for clear error. E.g., United States
v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). Bradham does not
claim procedural error.      He contends only that the sentence imposed is
substantively unreasonable because it is greater than necessary to satisfy the
purposes of sentencing.
      Because Bradham’s sentence falls within the applicable statutory and
Guidelines-sentencing range, we afford it a presumption of reasonableness.
See United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006); see also Rita v.
United States, 551 U.S. 338, 347 (2007) (upholding the application of the
presumption of reasonableness to sentences within a properly calculated
Guidelines range). We decline his invitation to re-weigh the 18 U.S.C.
§ 3553(a) factors because “the sentencing judge is in a superior position to find
facts and judge their import under § 3553(a) with respect to a particular
defendant”. United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir.
2008) (citation omitted). Bradham fails to rebut the presumption that his
sentence is substantively reasonable.
      AFFIRMED.




                                         2